DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tim Xia on 02/08/2021 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted.
It is noted that the instant examiner's amendment is based on applicants' claims filed on 01/26/2021.
The application has been amended as follows: 
In Claim 6, lines 13 and 14, delete “a boron compound containing boric acid, a mixture thereof” with - - mixture thereof; and
wherein the non-metallic heteroatom containing additive further comprises a boron compound containing boric acid - -.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Wu, Lim, Funuoka, and Nanjing U the close prior arts of record, heteroatom doped carbon composites are well-known.  However, none of the prior art of record including Wu, Lim, Funuoka, and Nanjing U provides sufficient suggestion or motivation to arrive at a composite made with the specific components (i.e. boric acid or hexamine) and the absence of any metal component as required in the present claims.  It is noted that the specific starting materials and experimental conditions materially affect the resulting doped composites. Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests doped carbon composites synthesized from the specific starting materials and the specific conditions in the manner as those recited the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	
	/TRI V NGUYEN/               Primary Examiner, Art Unit 1764